STONE, C. J.
— The transcript in this case presents an embarrassing confusion of dates, which we confess ourselves *410unable to solve. The suit was commenced by attachment, and the ground of complaint is the non-payment of rent and advances. The affidavit avers that the defendant, Robinson, executed “a promissory note for the rent of land for the year 1886, in the sum of ninety dollars, dated February 10, 1888, and payable on or before the 1st day of October next after date.” It next claims for advances to the said Robinson “the sum of three dollars and seventy-five cents, in goods and merchandise advanced to him for his. sustenance or well-being during the year 1885, for which year the relation of landlord and tenant existed between said Conner (plaintiff’s assignor) and said Robinson, on the same land on which the crop for the year 1886 is made, and under the same'contract of renting.” The affidavit contains the following additional clause : “And said Robinson is indebted to affiant in the sum- of one hundred dollars, for rent of land for the year 1886, and the sum of four dollars for advances made to said Robinson for the year 1885 as aforesaid, and assigned to affiant as aforesaid.” The affidavit bears date October 27,1886. A second copy of the affidavit is made part of the plea in abatement, and corresponds in exact terms with what is copied above.- So, the complaint describes as the cause of action a note for ninety dollars, dated February 10, 1883, due October 1, 1883, and' four dollars, account for advances in 1885.
As we have said, we do not know how to explain this confusion. Why a note for ninety dollars, dated, and due in 1883, should be the evidence of a promise to pay one hundred dollars for the privilege of cultivating land in 1886, is not explained by anything found in this record. Nor are we able to learn when the rent of 1886 fell due, unless the mistake was three times committed of fixing the date of the note in 1883, when the true date was 1886. This confusion leaves ■ us without information, as it leaves the pleadings without averment, of the time when the rent for 1866 did, or would mature. Not being informed by the affidavit, nor by anything else in the record, that any time was fixed for the maturity and payment of the rent, the law fixed it on December. 25, 1886, — near two months after the attachment was sued out. — Code, 1876, § 3468.
The affidavit for attachment is fatally defective, in not showing by positive .averment, or by reasonable intendment, that demand and refusal to pay rent occurred after the rent and other claim became due. — Fitzsimmons v. Howard, 69 Ala. 590; Bell v. Allen, 76 Ala. 450; Cockburn v. Watkins, *411Ib. 486; Gunter v. DuBose, 77 Ala. 326 Reese v. Rugely, at present term, ante, p. 267.
Affirmed.